NOTICE: NOT FOR PUBLICATION.
     UNDER ARIZ. R. SUP. CT. 111(c), THIS DECISION DOES NOT CREATE LEGAL PRECEDENT
                     AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                      IN THE
              ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                          v.

                    ALEX CHRISTIAN SONNE, Appellant.

                              No. 1 CA-CR 17-0247
                                FILED 2-8-2018


            Appeal from the Superior Court in Mohave County
                         No. S8015CR201600842
             The Honorable Steven F. Conn, Judge (Retired)

                                    AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Mohave County Legal Advocate, Kingman
By Jill L. Evans
Counsel for Appellant
                            STATE v. SONNE
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Jennifer M. Perkins joined.


T H O M P S O N, Judge:

¶1            This case, CR2016-00842, comes to us as an appeal under
Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297
(1969). Counsel for Alex Christian Sonne (Sonne) has advised us that, after
searching the entire record, they have been unable to discover any arguable
questions of law and have filed a brief requesting this court conduct an
Anders review of the record. Sonne has been afforded an opportunity to file
a supplemental brief in propria persona, but he has not done so.

¶2             The case arises from Sonne’s arrest following three sales of
methamphetamine to an informant working with Detective Derrick Wilson
of the Lake Havasu City Police Department. The informant contracted to
“get” Detective Wilson six cases in exchange for receiving probation. The
informant told Detective Wilson that he could purchase drugs from Sonne,
and Detective Wilson verified Sonne as a target given Detective Wilson’s
“intelligence in the community.” Before each purchase, detectives searched
the informant and gave him surveilling equipment to record the
transaction. They also gave the informant money and briefed him on the
planned procedure.

¶3            The first sale occurred on the afternoon of April 1, 2016, in a
hotel room in Lake Havasu City. Through the informant’s surveillance
equipment, Detective Wilson could hear a general conversation between
the informant and two or three other people in the hotel room. The
informant left the hotel room shortly after completing the transaction, gave
the methamphetamine to Detective Wilson, and told the detective he
purchased it from Sonne.

¶4             The second sale occurred on the evening of April 25, 2016, at
a restaurant in Lake Havasu City. The sale was originally planned to occur
at a grocery store in the city, but Sonne abruptly changed the location of the
transaction to the nearby restaurant. After purchasing methamphetamine
from Sonne at the new location, the informant turned over the
methamphetamine to the detective.


                                      2
                             STATE v. SONNE
                            Decision of the Court

¶5             The third sale occurred on the afternoon of May 2, 2016, in the
drink aisle of a gas station in downtown Lake Havasu City. Police officers
on surveillance identified Sonne’s car arriving at the gas station before the
sale. After purchasing the methamphetamine from Sonne in the gas station,
the informant delivered it to Detective Wilson.

¶6            The state charged Sonne with three counts of sale of
dangerous drugs (methamphetamine), a class 2 felony. Sonne failed to
appear at trial despite being put on notice of the trial date through his
counsel. Counsel had sent notice to Sonne’s last known address and Sonne
accessed his counsel’s notification system. The trial proceeded in absentia.
The jury found Sonne guilty of the counts associated with April 25 and May
2, but hung on the other.

¶7            Sonne was arrested, on the last day of trial, on a warrant for
previously failing to appear at his arraignment in a different case. Thus, a
separate case, CR2017-00146, arose. Sonne entered a joint plea agreement,
accounting for both the instant case and CR2017-00146, prior to sentencing.
Pursuant to the plea agreement, the court sentenced Sonne to five
consecutive years’ incarceration for each guilty count of sale of dangerous
drugs. Sonne was also sentenced to an additional concurrent five years’
incarceration for CR2017-00146.

¶8             We have reviewed the entire record in this case for reversible
error, but found none. The record reflects the proceedings complied with
the Arizona Rules of Criminal Procedure. Sonne had a fair trial, he was
represented by counsel, and was present, or waived his presence, at all
critical stages prior to and during trial, as well as during the verdicts and at
sentencing. The evidence is sufficient to support the verdicts, and the trial
court imposed lawful sentences for Sonne’s offenses following his
acceptance of a plea agreement. We thus affirm Sonne’s convictions and
sentences in CR2016-00842.




                                       3
                              STATE v. SONNE
                             Decision of the Court

¶9             Upon the filing of this decision, counsel shall inform Sonne of
the status of the appeal and his options. Defense counsel has no further
obligations, unless, upon review, counsel finds an issue appropriate for
submission to the Arizona Supreme Court by petition for review. See State
v. Shattuck, 140 Ariz. 582, 584-85 (1984). Sonne shall have thirty days from
the date of this decision to proceed, if he so desires, with an in propria persona
motion for reconsideration or petition for review.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                          4